 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   KELLY GUERRERO,
                                                          Case No.: 2:16-cv-01667-GMN-NJK
11             Plaintiff(s),
                                                                         Order
12   v.
13   VINCENT NEIL WHARTON,
14             Defendant(s).
15         The Court ordered Defendant’s new attorney, Scott Holper, to file a notice of appearance
16 by January 22, 2019. Docket No. 113. The Court received a telephone call from Mr. Holper that
17 he is currently unable to make electronic filings in this Court pending his reinstatement. 1 Given
18 the circumstances, the Court EXTENDS the deadline for Mr. Holper to file his notice of
19 appearance to February 5, 2019. The Clerk’s Office is INSTRUCTED to distribute this order to
20 the current case participants, and to also send a copy of this order to: Scottholperlaw@gmail.com.
21         IT IS SO ORDERED.
22         Dated: January 22, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26         1
             The Court does not generally accept telephone calls from counsel in chambers. The Court
   is doing so in this instance as a one-time courtesy. To the extent Mr. Holper needs further relief
27 while he is unable to file documents with the Court, he must ensure that opposing counsel is also
   on the line. In the event Mr. Holper becomes able to file documents with the Court, telephone
28 calls to chambers will not be permitted absent extraordinary circumstances.

                                                   1
